PER CURIAM.
This boat is apparently another of the fleet of coal boxes which libelant was running between Edgewater coal docks and the East river. See opinion in the case of the Same Libelant v. The Terry and The Cleary (filed to-day) 162 Fed. 309. At the time of the accident, February 3d, the tug was bringing the coal box empty to Edgewater, having dropped two others at Gutenburg. No objection was made to proceeding with ice in the river. Apparently both parties expected that the boat would often have to be towed un*312der such conditions. As the district judge expressed it, people who navigate the Hudson river at 3 o’clock in the morning of a day in February take their chances of meeting ice, and so far as we'can see none other than the ordinary chances were encountered here.
The decree is affirmed, with costs.